Page 1 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prcpaying Fecs or Costs (Long Form)

UNITED STATES DISTRICT CoUR'r

 

 

 

l
for the DEC 2 6 2018 _
` \/\(\C/ in :',/f
Domanick Bu||oc) lt
Plainfffj7Petftfoner ) _
v. ) CivnAcaon No. \é:sov\@t\\
_M A W N 0 r t h C a r_'_o#l )
Defendmrt/Respondent )

APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR C()STS

 

 

(Long Form)
Affidavit in Support of the Application Instructions
I am a plaintiff or petitioner in this case and declare Complete all questions in this application and then sign it.

that I arn unable to pay the costs of these proceedings Do not leave any blanks: if the answer to a question is “0,”
and that I am entitled to the relief requested I declare “none,” or “not applicable (N/A),” write that response If
under penalty of perjury that the information below is you need more space to answer a question or to explain your
true and understand that a false s » _nt may result in answer, attach a separate sheet of paper identified with your
a dismissal of my claims name, your case's docket number, and the question number.

Date: /_»'1?‘:7}7@ `;7[)/§?,

  
 

 

 

l. For both you and your spouse estimate the average amount of money received from each of the following
sources during the past 12 months Adjust any amount that was received weekly, biweekly, quarterly,
semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
for taxes or otherwise.

 

 

 

 

 

 

 

 

 

Income source Average monthly income Income amount expected
amount during the past 12 next month
months

You Spouse You Spouse
Employment $ 3 3 l 0 $ $ 3 , 1 7 $
Self-employment $ 0 a $ $ $
lnCOIIlC from real property (such as rental income) $ 0 $ $ $
Interest and dividends $ 0 $ $ $
Glfts $ 0 l $ $ $
Alimony $ 0 $ $ $
Child support $ 0 $ $ $

 

 

 

 

 

 

 

Case 1:18-cV-01041-CCE-LPA Document 1 Filed 12/26/18 Paoe 1 of 5

AO 239 (Rev. 01/15) Application to I‘roceed in District Court Without Prepaying Fees or Costs (Long Form)

Page 2 cf 5

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RCtll‘€mCIlt (such as social security, pensions a'i'ma'ities1
. $ $ $ $
insurance)
DlSablllty (such as social secm‘r'ty, insurance payments) $ $ $ $
Unemployment payments $ $ 3 $
Publlc-asslstance (such as welfare) $ $ $ $
0 - ‘ :
ther (specy§z) $ $ $ $
38,073. 0 . 3,172.00 .
Total monthly income: $ 0 $ 0 00 $ $ 0 00
2. List your employment history for the past two years, most recent employer first. (Gross monrhlypay is bej?)re taxes or
other deductions.)
Employer Address Dates of employment Gross
monthly pay
lnternationa| Papers 967 US-1 Manson, NC 27553 12/20'| 7- Present $ 3,172.00
AW North Caro|ina 4112 O|d Oxford Rd Durham, NC 27711 08/2017 - 1012017 $ 2,280.00
3. List your spouse's employment history for the past two years, most recent employer first (Gross momth pay is before
taxes or other deductions_)
Employer Address Dates of employment Gross
monthly pay
$
$
$
4. How much cash do you and your spouse have? $

Below, state any money you or your spouse have in bank accounts or in any other f`mancial institutionl

 

Financial institution

Type of account

Amount you have

Amount your

 

 

 

 

 

 

 

spouse has
Wex Banking Checking $ 200.00 $
$ $
$ $

 

 

If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account

Case 1:18-0V-OlO41-CCE-LPA Document 1 Filed 12/26/18 Paoe 2 of 5

AO 239 {Rev. 01/15) Application to Procced in District Court Without Propaying Fees or Costs (Long Form)

Page 3 of 5

 

5. List the assets, and their values, Which you own or your spouse owns. Do not list clothing and ordinary

household furnishings

 

Assets owned by you or your spouse

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I~Iome (Vame) $ 0.00
Other real estate (Value) $ 0_00
Motor vehicle #1 (Value) $ 5,000.00
Make and year: 2004 Chevy
Model: Surburban
Registration #:
Motor vehicle #2 (Value) $ 5,000.00
Make and year: 2008 Honda
Model: Civic
Registration #:
Other assets (Vame) $ 0.00
Other assets (Value) 3 0.00
6. State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse Amount owed to you Amount owed to your spouse
money
' s s
$ $
$ $
7. State the persons who rely on you or your spouse for support
Name (or, if` under 18, initials only) Relationship Age
Marcus Falcon Son 23
Asha Shearin daughter 18
A M S daughter 17

 

 

 

 

Case 1:18-0V-OlO41-CCE-LPA Documentl Filed 12/26/18

Paoe 3 of 5

Page 4 of 5

AO 239 (Rev. 01.'15) Application to Proeeed in Dislrict Court Without Prcpaying Fecs or Costs (Long Form)

 

8. Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
monthly rate.

 

You Your spouse

 

R€Ilf OI‘ home-mortgage payment (iirc]uding lot rented for mobile home)
Are real estate taxes included? El Yes iff No $ 625.00 $
Is property insurance included? II| Yes l!r No

 

 

 

 

 

 

 

 

Utilities (elearicay, hearingfuel, ware»-, sewer, andrezephone) $ 233-00 $
Home maintenance (repairs and raikeep) $ $
Food $ 450.00 $
Clothing $ 300.00 $
Laundry and dry-cleaning $ 100.00 $
Medical and dental expenses $ $
Transportation (noz including maier vehicle paymenrs) $ 200.00 $
Recreation, entertainment, newspapers, magazines, etc. $ $

 

IHSU.IHI]C€ (not deducted from wages or included in mortgage payments)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Homeowner's or renter's: $ $
Lif`e: $ 48.00 $
Health: $ 183.00 $
Motor vehicle'. $ 279.00 $
Other: $ $
Taxes (nor deductedfmm wages or included in mortgage paymems) (specij§)).- $ $
Installment payments
Motor vehicle: $ 360.00 $
Credit card (name): $ 100.00 $
Department store (name): $ $
Other: $ $
Alimony, maintenance, and support paid to others $ $

 

Case 1:18-0V-OlO41-CCE-LPA Document 1 Filed 12/26/18 Paoe 4 of 5

Page 5 of 5

AO 239 (Rev. 01/15) Application to Proeeed in Disrrict Court Without Prepaying Fees or Costs (Long Form)

 

 

 

 

 

Regular expenses for operation of` business, profession, or farm (aimch detailed $ $
slatemem‘)
other (speci'jj))! $ $
2,928.00 $ 0.00

10`

ll.

12.

 

 

 

Total monthly expenses:

 

Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
next 12 months?

Cl Yes l!r No If yes, describe on an attached sheet.

Have you spent _ or will you be spending ~ any money for expenses or attorney fees in conjunction with this
lawsuit? l!f Yes |II No

If yes, how much? $ 250,'_(_]9_, _ _.

Provide an _ other information that will help explain why you cannot ay the _costs of these proceedings
| am provi ing all support for my household l am a single parent of t ree. Wlth my income my llfe, health,

dental, vision, and 401 K comes out before | am paid. | have repairs now that l have get done done on my
surburban that l am not able to pay for right now due to my household obligations

ldentify the city and state of your legal residence

Your daytime phone number; (919) 971'21_19
Your age: 49 Your years of schooling: L

Case 1:18-0V-OlO41-CCE-LPA Document 1 Filed 12/26/18 Paoe 5 of 5

